DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/26/2021 has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection, and rejection under 35 USC § 101 previously set forth in the Non-Final Office Action mailed 10/27/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al. (US PG-Pub: 20100013615 A1), hereinafter "Hebert", in view of Ferguson et al. (Patent US 9669827 B1), hereinafter "Ferguson". 
Regarding claim 1, Hebert teaches: An object detection system for a work vehicle (FIG. 1 ¶ [0014]: the obstacle detection system 11);
the object detection system comprising: at least one image capturing device operably coupled to a work vehicle (FIG. 1, ¶ [0014]: comprises a range finder 10, a color camera 16, and an infrared camera 18 coupled to a coordination module 20);
wherein the at least one image capturing device is configured to capture images of one or more worksite objects (FIG. 1, ¶ [0016]-¶ [0018]; the reference explains how each capturing device obtains an image of an object (the range finder, the color camera, and the infrared camera));
an electronic data processor communicatively coupled to the at least one imaging device (FIG. 1, ¶ [0014]: The coordination module 20, image patch extractor 22, range assessment module 26, color assessment module 30, and infrared assessment module 32, these modules are connected directly or indirectly through the data bus and coordination module to the imaging devices); 
the electronic data processor comprising an object recognition device configured to process images received by the image capturing device (FIG. 1, ¶ [0014]: the classifier 28 provides classification output data to an obstacle/traversal mapper 34);
and a computer readable storage medium comprising machine readable instructions that, when executed by the electronic data processor, cause the object recognition device to (FIG. 1, ¶ [0033]: The classifier 28 may be associated with a data storage device 29);
associate a plurality of identifying indicia with the worksite objects (FIG. 1, ¶ [0033]: The classifier 28 may be associated with a data storage device 29 for storing reference profiles);
determine an object type of the worksite objects based on the plurality of identifying indicia (FIG. 1, ¶ [0014]: The range assessment module 26, the color assessment module 30, and the infrared assessment module 32 communicate with a classifier 28, ¶ [0025] – ¶ [0030]: … Color data may be used for classification of one or more objects by the classifier 28…, ¶ [0031]: The infrared assessment module 32 may be used for one or more of the following tasks: (1) detecting humans and other large animals (e.g., for agricultural applications), and (2) discriminating between water and other flat surfaces, (3) and discriminating between vegetation and other types of materials. The infrared assessment module 32 determines whether the observed object emits an infrared radiation pattern of at least one of an intensity, size, and shape indicative of animal or human life. The infrared assessment module 32 may also determine whether the thermal image of a scene indicates the presence of a body of water);
and characterize a workman located within a vicinity of the work vehicle based on the determined object type (FIG. 1, ¶ [0031]: The infrared assessment module 32 determines whether the observed object emits an infrared radiation pattern of at least one of an intensity, size, and shape indicative of animal or human life);
Hebert does not specifically teach: wherein, the identifying indicia comprises a hand gesture for the workman.
However, in a related field, Ferguson teaches: wherein, the identifying indicia comprises a hand gesture for the workman (column 10, lines 60-65: the perception system may also identify contextual information about humans. For example, the perception system may detect a direction that a pedestrian is facing or gestures, such as hand signals or nodding).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hebert to incorporate the teachings of Ferguson by including: wherein, the identifying indicia comprises a hand gesture for the workman in order to perceive and interpret a vehicle’s surroundings using cameras, radar, sensors, and other similar devices, and take actions based on these surroundings. 
Regarding claim 3, Hebert in view of Ferguson  teaches: the object detection system of claim 1 as applied above;
Hebert further teaches: wherein the imaging device comprises at least one of a camera, a thermal imager, a LIDAR, a radar, an ultrasonic, an infrared imaging device, a video recorder, or combinations thereof (FIG. 1, ¶ [0014]: comprises a range finder 10, a color camera 16, and an infrared camera 18).
Regarding claim 4, Hebert in view of Ferguson teaches: The object detection system of claim 1 as applied above.
wherein the identifying indicia comprises at least one of an object color, an object shape, a visual characteristic, or combinations thereof (FIG. 2, ¶ [0043] - ¶ [0047]: range assessment module 26 may determine object density data, color assessment module 30 may determine object color data based on the color of the object detected, classifier 28 classifies or identifies an object based on the determined object density and determined object color data).
Regarding claim 5, Hebert in view of Ferguson teaches: The object detection system of claim 4 as applied above.
Hebert further teaches: wherein the visual characteristic comprises a visual cue including one or more of the following: object size, signage, hand object, workman standing posture, or combinations thereof (FIG. 2, ¶ [0047]: infrared assessment module 32 determines whether the object emits an infrared radiation pattern of at least one of an intensity, size, and shape indicative of animal or human life).
Regarding claim 7, Hebert in view of Ferguson teaches : The object detection system of claim 1 as applied above;
Hebert further teaches: further comprising at least one proximity sensor mounted to the work vehicle (FIG. 1, ¶ [0016]: range finder 10 (mounted on the vehicle));
wherein the proximity sensor is configured to detect the location of a workman relative to the work vehicle (FIG. 1, ¶ [0016]: The range finder 10 may provide distance data or coordinate data (e.g., three-dimensional coordinates) for one or more objects.
Claims 2, 6, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US PG-Pub. 20100013615 A1) in view of in view of Ferguson (Patent US 9669827 B1)  and further in view of Deutsch (US PG-Pub. 20140307076 A1)
Regarding claim 2, Hebert in view of Ferguson teaches: the object detection system of claim 1 as applied above;
Hebert in view of Ferguson does not specifically teach: wherein the worksite object comprises at least one of a reflective vest or a reflective hat.
However, in a related field, Deutsch teaches: wherein the worksite object comprises at least one of a reflective vest or a reflective hat (¶ [0019]: FIG. 1 is an illustration showing an example system 100 for identifying an individual 102 wearing personal protective equipment (PPE) 104 that includes identifying symbols 106 and/or colors 108 located on the PPE 104 within view of a digital imaging device).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hebert and Ferguson to incorporate the teachings of Deutsch by including: wherein the worksite object comprises at least one of a reflective vest or a reflective hat in order to monitor personal protection equipment and promote worker safety.
Regarding claim 6, Hebert in view of Ferguson teaches : The object detection system of claim 1 as applied above;
Hebert in view of Ferguson does not explicitly teach: wherein characterizing the workman comprises categorizing the workman based on a task associated with the object type.
Deutsch teaches: wherein characterizing the workman comprises categorizing the workman based on a task associated with the object type (FIG. 2, ¶ [0027]: With continued reference to FIG. 2, the identity, role, employment level in the employer of the individual 102 may be identified by the symbol or color as general in nature, or capable of distinguishing, for example, worker, supervisor or visitors, or specific to a particular individual by use of multi-color combinations (e.g., blue, yellow, blue stripes, etc.)).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hebert and Ferguson to incorporate the teachings of Deutsch by including: wherein characterizing the workman comprises categorizing the workman based on a task associated with the object type in order to monitor personal protection equipment and promote worker safety in different departments and various levels.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US PG-Pub. 20100013615 A1) in view of Ferguson (Patent US 9669827 B1) and further in view of Kriel et al. (US PG-Pub. 20140205139 A1), hereinafter "Kriel".
Regarding claim 8, Hebert in view of Ferguson teaches : The object detection system of claim 7 as applied above;
Hebert in view of Ferguson does not explicitly teach: wherein an alert is generated by the electronic data processor for display on a user interface when the workman is within a predetermined danger zone relative to the work vehicle.
 However, in a related field, Kriel teaches: wherein an alert is generated by the electronic data processor for display on a user interface when the workman is within a predetermined danger zone relative to the work vehicle (FIG. 4, FIG. 5, ¶ [0040] – ¶ [0042]: For example, the alert processor 250 may generate a first alert that displays a detected object on display 260 as soon as object detector 215 detects an object, but alert processor 250 may generate a second alert that makes a sound and flashes a warning when a detected object is about to collide with machine 110, ¶ [0053]: recognition system 200 determines whether an alert threshold has been met. An alert threshold may be a set of rules that specifies when an alert will be generated and what type of alert will be generated. Alert thresholds may be time based, distance based, or object type based).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hebert and Ferguson to incorporate the teachings of Kriel by including: wherein an alert is generated by the electronic data processor for display on a user interface when the workman is within a predetermined danger zone relative to the work vehicle in order to warn the operator of a vehicle of the severity of a situation where an object is too close.
Regarding claim 9, Hebert in view of Ferguson teaches : The object detection system of claim 7 as applied above;
Hebert further teaches: wherein a work function of the work vehicle is inhibited (FIG. 1, ¶ [0038] The guidance system 40 sends control data to at least one of the steering system 42, the braking system 44 and the propulsion system 46 to avoid obstacles or to avoid obstacles within certain classifications).
Hebert in view of Ferguson does not explicitly teach: when the workman is within a predetermined danger zone relative to the work vehicle.
 Kriel teaches: when the workman is within a predetermined danger zone relative to the work vehicle (FIG. 4. FIG 5, ¶ [0053]: Alert thresholds may be time based, distance based, or object type based).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hebert in view of Ferguson to incorporate the teachings of Kriel by including: when the workman is within a predetermined danger zone relative to the work vehicle in order to warn the operator of a vehicle of the severity of a situation where an object is too close.
Claims 10-12, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US PG-Pub. 20100013615 A1) in view of Ferguson (Patent US 9669827 B1) and further in view of Tan et al (US PG-Pub. 20160119587 A1), hereinafter "Tan".   
Regarding claim 10, Hebert teaches : at least one image capturing device operably coupled to the frame (FIG. 1 ¶ [0014]: comprises a range finder 10, a color camera 16, and an infrared camera 18 coupled to a coordination module 20);
wherein the at least one image capturing device is configured to capture images of one or more worksite objects (FIG. 1, ¶ [0016]-¶ [0018]; the reference explains how each capturing device obtains an image of an object (the range finder, the color camera, and the infrared camera));
an electronic data processor communicatively coupled to the at least one imaging device (FIG. 1, ¶ [0014]: The coordination module 20, image patch extractor 22, range assessment module 26, color assessment module 30, and infrared assessment module 32, these modules 
the electronic data processor comprising an object recognition device configured to process images received by the image capturing device (FIG. 1, ¶ [0014]: the classifier 28 provides classification output data to an obstacle/traversal mapper 34);
and a computer readable storage medium comprising machine readable instructions that, when executed by the electronic data processor, cause the object recognition device to (FIG. 1, ¶ [0033]: The classifier 28 may be associated with a data storage device 29);
associate a plurality of identifying indicia with the worksite objects (FIG. 1, ¶ [0033]: The classifier 28 may be associated with a data storage device 29 for storing reference profiles);
determine an object type of the worksite objects based on the plurality of identifying indicia (FIG. 1, ¶ [0014]: The range assessment module 26, the color assessment module 30, and the infrared assessment module 32 communicate with a classifier 28, ¶ [0025] – ¶ [0030]: … Color data may be used for classification of one or more objects by the classifier 28…, ¶ [0031]: The infrared assessment module 32 may be used for one or more of the following tasks: (1) detecting humans and other large animals (e.g., for agricultural applications), and (2) discriminating between water and other flat surfaces, (3) and discriminating between vegetation and other types of materials. The infrared assessment module 32 determines whether the observed object emits an infrared radiation pattern of at least one of an intensity, size, and shape indicative of animal or human life. The infrared assessment module 32 may also determine whether the thermal image of a scene indicates the presence of a body of water);
and characterize a workman located within a vicinity of the work vehicle based on the determined object type (FIG. 1, ¶ [0031]: The infrared assessment module 32 determines whether the observed object emits an infrared radiation pattern of at least one of an intensity, size, and shape indicative of animal or human life). 
Hebert does not specifically teach: wherein, the identifying indicia comprises a hand gesture for the workman.
However, in a related field, Ferguson teaches: wherein, the identifying indicia comprises a hand gesture for the workman (column 10, lines 60-65: the perception system may also identify contextual information about humans. For example, the perception system may detect a direction that a pedestrian is facing or gestures, such as hand signals or nodding).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hebert to incorporate the teachings of Ferguson by including: wherein, the identifying indicia comprises a hand gesture for the workman in order to perceive and interpret a vehicle surroundings using cameras, radar, sensors, and other similar devices, and take actions based on these surroundings. 
While Hebert also teaches: ¶ [0038]: The guidance system 40 may allow the vehicle to traverse "soft obstacles" such as grass, low lying vegetation or ground cover. However, for agricultural applications the "soft obstacles" may not represent valid paths where crop destruction is not desired. The guidance system 40 is configured to prevent the vehicle from striking hard obstacles, persons, animals, or where other safety or property damage concerns prevail (a person of ordinary skill in art would reasonably arrive to the conclusion that in order to traverse or avoid obstacles on the ground such as grass, low lying vegetation or ground cover, a vehicle must have a structure such as a frame and a ground engaging elements such as wheels); 
Hebert in view of Ferguson does not explicitly teach a work vehicle, the work vehicle comprising: a frame; a plurality of ground engaging elements coupled to the frame.
However, in a related field, Tan teaches: A work vehicle, the work vehicle comprising: a frame (FIG. 1, ¶ [0028]: As shown in FIG. 1, the vehicle 10 includes a vehicle body structure 20 that defines a passenger compartment 22); a plurality of ground engaging elements coupled to the frame (FIG. 1, wheels 36).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hebert in view of Ferguson to incorporate the teachings of Tan by including: a work vehicle, the work vehicle comprising: a frame; a plurality of ground engaging elements coupled to the frame in order for a vehicle to operate properly on the ground.
Regarding claim 11, Hebert in view of Ferguson and Tan teaches: the work vehicle of claim 10 as applied above
 Hebert in view of Ferguson and Tan does not teach: wherein the at least one image capturing device comprises a network of image capturing devices arranged on a plurality of work vehicles.
However, a network of image capturing devices arranged on a plurality of work vehicle is merely a duplication of parts of what is already taught by Hebert in view of Ferguson and Tan as applied above (see MPEP: 2144.04 Section VI-B); replicating what is previously taught by the 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hebert in view of Ferguson and Tan to incorporate wherein the at least one image capturing device comprises a network of image capturing devices arranged on a plurality of work vehicles in order to expand the monitoring system and insure the safety of foot-travelers and vehicle operators equally, and since replicating what is previously taught by the prior art into multiple instances of those same teachings is a matter of obviousness to one of ordinary skill in the art (MPEP: 2144.04 Section VI-B).
Regarding claim 12, Hebert in view of Ferguson and Tan teaches: The work vehicle of claim 11, wherein the imaging device comprises at least one of a camera, a thermal imager, a LIDAR, a radar, an ultrasonic, an infrared imaging device, a video recorder, or combinations thereof (FIG. 1, ¶ [0014]: comprises a range finder 10, a color camera 16, and an infrared camera 18).
Regarding claim 14, Hebert in view of Ferguson and Tan teaches: The work vehicle of claim 10, wherein the identifying indicia comprises at least one of an object color, an object shape, a visual characteristic, or combinations thereof (FIG. 2, ¶ [0043] - ¶ [0047]: range assessment module 26 may determine object density data, color assessment module 30 may determine object color data
Regarding claim 15, Hebert in view of Ferguson and Tan teaches: the work vehicle of claim 14, wherein the visual characteristic comprises a visual cue including one or more of the following: object size, signage, hand object, workman standing posture, or combinations thereof (FIG. 2, ¶ [0047]: infrared assessment module 32 determines whether the object emits an infrared radiation pattern of at least one of an intensity, size, and shape indicative of animal or human life)
Regarding claim 17, Hebert in view of Ferguson and Tan teaches: the work vehicle of claim 10, further comprising at least one proximity sensor mounted to the work vehicle, wherein the proximity sensor is configured to detect the location of a workman relative to the work vehicle (FIG. 1, ¶ [0016]: range finder 10 (mounted on the vehicle). The range finder 10 may provide distance data or coordinate data (e.g., three-dimensional coordinates) for one or more objects (or observed points associated therewith) in the field of view of the range finder 10).
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (US PG-Pub. 20100013615 A1) in view of Ferguson (Patent US 9669827 B1) and Tan (US PG-Pub. 20160119587 A1) and further in view of Deutsch (US PG-Pub. 20140307076 A1)  
Regarding claim 13, Hebert in view of Ferguson and Tan teaches: the work vehicle of claim 10, 
Hebert in view of Ferguson and Tan does not teach: wherein the worksite object comprises at least one of a reflective vest or a reflective hat.
Deutsch teaches: the work vehicle of claim 10, wherein the worksite object comprises at least one of a reflective vest or a reflective hat (FIG. 1, ¶ [0019]: FIG. 1 is an illustration showing for identifying an individual 102 wearing personal protective equipment (PPE) 104 that includes identifying symbols 106 and/or colors 108 located on the PPE 104 within view of a digital imaging device).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hebert in view of Ferguson and Tan to incorporate the teachings of Deutsch by including: wherein the worksite object comprises at least one of a reflective vest or a reflective hat in order to monitor personal protection equipment and promote worker safety.
Regarding claim 16, Hebert in view of Ferguson and Tan teaches: the work vehicle of claim 10, 
Hebert in view of Ferguson and Tan does not teach: wherein characterizing the workman comprises categorizing the workman based on a task associated with the object type.
Deutsch teaches: wherein characterizing the workman comprises categorizing the workman based on a task associated with the object type (FIG. 2, ¶ [0027]: With continued reference to FIG. 2, the identity, role, employment level in the employer of the individual 102 may be identified by the symbol or color as general in nature, or capable of distinguishing, for example, worker, supervisor or visitors, or specific to a particular individual by use of multi-color combinations (e.g., blue, yellow, blue stripes, etc.)).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hebert in view of Ferguson and Tan to incorporate the teachings of Deutsch by including: wherein characterizing the workman comprises categorizing the workman based on a task associated with the object type in order to .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masaki (US PG-Pub. 20060034537 A1) teaches human body detecting method and device. 
Koehrsen et al. (US PG-Pub. 20120249342 A1) teaches a system for displaying the environmental surroundings of a vehicle. 
Ganesh et al. (US PG-Pub. 20180165838 A1) teaches a vehicle configured to generate a semantically meaningful two-dimensional representation of three-dimensional data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        

/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665